829 F.2d 37Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Lonnie A. TIPPETT, Jr., Defendant-Appellant.
No. 87-7186
United States Court of Appeals, Fourth Circuit.
Submitted July 16, 1987.Decided August 25, 1987.

Lonnie A. Tippett, Jr., appellant pro se.
James Stockton Perry, Assistant United States Attorney, for appellee.
Before DONALD RUSSELL, JAMES DICKSON PHILLIPS and WILKINSON, Circuit Judges.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from its order refusing relief under 28 U.S.C. Sec. 2255 is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  United States v. Tippett, CR. No. 86-1-5, C/A No. 87-321-5 (E.D.N.C., May 13, 1987).


2
AFFIRMED.